Name: Commission Regulation (EEC) No 2026/86 of 30 June 1986 abolishing the accession compensatory amounts applicable to egg products on account of the accession of Spain
 Type: Regulation
 Subject Matter: Europe;  agricultural policy;  animal product
 Date Published: nan

 No L 173/40 Official Journal of the European Communities 1 . 7 . 86 COMMISSION REGULATION (EEC) No 2026/86 of 30 June 1986 abolishing the accession compensatory amounts applicable to egg products on account of the accession of Spain to feed-grain from 1 July leads to minimal amounts within the meaning of Article 72 (2) of the Act of Accession ; whereas such compensatory amounts should accordingly not be fixed ; Whereas, as a consequence, Commission Regulation (EEC) No 587/86 (4) should be repealed ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Poultrymeat and Eggs, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal , Having regard to Council Regulation (EEC) No 471 /86 of 25 February 1986 laying down general rules for the system of accession compensatory amounts for eggs on account of the accession of Spain ('), and in particular Article 8 ( 1 ) thereof, Having regard to Council Regulation (EEC) No 504/86 of 25 February 1986 on transitional arrangements for trade between Spain and other Member States and third coun ­ tries in glucose and lactose covered by Regulation (EEC) No 2730/75 , and in ovalbumin and lactalbumin covered by Regulation (EEC) No 2783/75 (2), and in particular Article 2 thereof, Whereas Council Regulation (EEC) No 1 584/86 (3) fixes the prices of cereals in the Community as constituted at 31 December 1985 and in Spain for the marketing year commencing on 1 July 1986 ; whereas the calculation of accession compensatory amounts for egg products on the basis of the accession compensatory amounts applicable HAS ADOPTED THIS REGULATION : Article 1 1 . The accession compensatory amounts applicable to egg products on account of the accession of Spain are hereby abolished . 2 . Regulation (EEC) No 587/86 is hereby repealed . Article 2 This Regulation shall enter into force on 1 July 1986. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 30 June 1986 . For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 53 , 1 . 3 . 1986, p. 37 . (2) OJ No L 54, 1 . 3 . 1986, p. 54 . (3) OJ No L 139 , 24 . 5 . 1986, p. 41 . (4) OJ No L 57, 1 . 3 . 1986, p. 43 . \